t c no united_states tax_court atlantic pacific management group llc petitioner v commissioner of internal revenue respondent docket no filed date in this collection_due_process cdp case r assessed penalties under sec_6698 against p for late partnership_information_return filings for and and a penalty under sec_6038 for failing to file an information_return with respect to certain foreign_corporations and partnerships for r filed a notice_of_federal_tax_lien and mailed a notice_of_federal_tax_lien filing to p p did not timely request a cdp hearing with r and r closed the case without conducting a cdp or equivalent_hearing or issuing a notice_of_determination p filed a petition with this court and r moved to dismiss for lack of jurisdiction r argues that the court lacks jurisdiction because no notice_of_determination was issued to p p argues that r deprived it of its right to a hearing and we should demand r give it a cdp hearing alternatively p argues that under buffano v commissioner tcmemo_2007_32 we should dismiss for lack of jurisdiction on the grounds that r failed to satisfy the requirements for issuance of a valid notice_of_federal_tax_lien filing and invalidate that filing finally p argues that our jurisdiction is extended under sec_7803 held we lack jurisdiction because no notice_of_determination was issued held further this case is distinguishable from buffano and we do not apply the rationale of that opinion here held further sec_7803 does not confer jurisdiction on this court and does not extend our jurisdiction provided under other sections of the i r c frank agostino and phillip j colasanto for petitioner michael j de matos for respondent opinion goeke judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent argues that no notice_of_determination was sent to petitioner under sec_6320 and for tax_year sec_2014 and sec_2015 and therefore the necessary prerequisite--ie a notice of determination--to confer jurisdiction on this court is lacking petitioner does not dispute that it never 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times received a notice_of_determination but it claims that we nevertheless have jurisdiction because respondent failed to provide it with a collection_due_process cdp hearing for the reasons that follow we hold that we lack jurisdiction over this matter and will grant respondent’s motion to dismiss background the relevant facts to determine our jurisdiction are not in dispute petitioner’s principal_place_of_business was outside the united_states at the time it filed its petition in this case respondent assessed penalties against petitioner under sec_6698 for late partnership_information_return filings for and and a penalty under 2petitioner claims jurisdictional facts are in dispute and would have us remand this case to respondent’s office of appeals appeals for fact finding on these disputes however petitioner’s disputed facts are not jurisdictional rather it asks us to question the merits of its dispute with respondent and the underlying notice_of_federal_tax_lien nftl filing further petitioner’s use of the word remand is curious as this case never reached appeals petitioner cites a number of cases in which we have remanded disputes to appeals however in each of those cases there had been a previous hearing with appeals and we had jurisdiction to remand for some inadequacy with the prior hearing see eg 121_tc_8 remanding to appeals because it had failed to allow the taxpayer to record his cdp hearing harrell v commissioner tcmemo_2003_271 remanding to appeals so that taxpayers could reconsider the appeals officer’s suggested installment_agreement or offer a collection alternative it appears instead that petitioner is seeking an order from us demanding that respondent give it a cdp hearing as we determine we do not have jurisdiction over this dispute we lack the authority to address petitioner’s grievances or provide the requested relief sec_6038 for failing to file an information_return with respect to certain foreign_corporations and partnerships for on date respondent mailed letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioner at its new york address with respect to the and assessments letter delivered and signed for on date notified petitioner of its right to file a request for a cdp or equivalent_hearing on or before date petitioner’s tax_matters_partner and managing member david chu was not in the united_states at the time and did not sign for letter on date petitioner mailed form request for a collection_due_process or equivalent_hearing to respondent form listed petitioner’s new york address as its current address and that address was also the return address on the envelope in which form was mailed respondent received the request on date on date respondent mailed a letter date letter informing petitioner at its new york address that its cdp hearing request was being denied as untimely it also gave petitioner until 3petitioner alleges that delivery of letter is in dispute but postal records reflect the letter was delivered and signed for on date pincite a m regardless delivery of letter is immaterial for determining our jurisdiction in this matter date to request an equivalent_hearing on date respondent’s automated collection system support closed the case without a hearing respondent asserts on brief that petitioner updated its last_known_address with him the week of date on date petitioner sent a followup request for a cdp or equivalent_hearing petitioner’s request for an equivalent_hearing was submitted by its attorneys in this matter the request included a form_2848 power_of_attorney and declaration of representative which listed petitioner’s new york address as the taxpayer’s address the record does not reflect a response from respondent to petitioner’s date request for a cdp or equivalent_hearing on date petitioner filed a petition seeking this court’s review and attached the date letter received from respondent no cdp or equivalent_hearing was ever conducted discussion the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for tax when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes sec_6323 requires the secretary to file an nftl if the lien is to be valid against certain creditors sec_6320 requires the secretary to notify in writing any person against whose property an nftl is filed such notice must include the right of the person to request a hearing within days following the fifth business_day after the lien is filed sec_6320 any person timely requesting such a hearing shall receive one with appeals and the appeals officer will make a determination following the hearing sec_6320 c c the person may then petition this court within days of the determination and we will have jurisdiction to review it sec_6320 sec_6330 our jurisdiction under sec_6330 requires a written notice embodying a determination to proceed with the collection_of_taxes in issue and a timely petition 117_tc_159 the determination does not have to follow any particular format lg kendrick llc v commissioner 146_tc_17 aff’d 684_fedappx_744 10th cir however if no written_determination is issued the absence of such a determination is grounds for dismissal of the petition id citing 114_tc_492 in deciding whether we have jurisdiction we will not look behind a notice_of_determination or lack of notice to determine whether a hearing was fair or even whether the taxpayer was given an appropriate hearing opportunity id pincite cf lunsford v commissioner t c pincite as a threshold matter we must address some discrepancies in caselaw surrounding our authority to determine whether statutory requirements were complied with when determining jurisdiction in kennedy v commissioner tcmemo_2008_33 wl at we explained that where we determine that jurisdiction is lacking we must still decide the proper basis for dismissal in buffano v commissioner tcmemo_2007_32 wl at the taxpayer failed to timely request a cdp hearing and although the commissioner granted an equivalent_hearing the taxpayer did not show up as a result no notice_of_determination was issued by appeals id however we examined the commissioner’s compliance with the statutory requirement that a levy notice be mailed to a taxpayer’s last_known_address and we held that the levy notice upon which a notice_of_determination would have been based was invalid since it was not mailed to the appropriate address id at accordingly we dismissed and invalidated the underlying levy notice id petitioner suggests that we should take a similar approach here following buffano the court_of_appeals for the seventh circuit held in a case with similar facts that a decision invalidating administrative action for not following statutory procedures is a quintessential merits analysis not a jurisdictional ruling 842_f3d_478 7th cir respondent encourages us to overrule buffano and the line of cases that followed and instead adopt the approach outlined in adolphson however we need not address the discrepancies in these rulings today as we can clearly distinguish the present case from our decision in buffano in buffano v commissioner wl at the record included information showing the address appearing on the taxpayer’s most recently filed federal_income_tax return this is the starting point for establishing a taxpayer’s last_known_address see 116_tc_255 n 91_tc_1019 sec_301_6212-2 proced admin regs in addition the taxpayer did not even become aware of the commissioner’s levy filing until the internal_revenue_service irs served a notice_of_levy on his employer buffano v commissioner wl 4petitioner has not made a cross-motion to dismiss for lack of jurisdiction but its position is clear from statements on brief at by contrast petitioner has not shown that its last_known_address was one other than the new york address used by respondent in fact petitioner admits that it received the notice of nftl filing at its new york address and petitioner filed a request albeit untimely for a cdp hearing based on the notice of nftl filing further petitioner listed its new york address as its current address on form and petitioner’s attorneys listed the new york address as the taxpayer’s address on form_2848 accordingly we find this case distinguishable from buffano petitioner makes a number of arguments attacking respondent’s basis for the underlying penalties and arguing that the letter it received did not comply with sec_6320 however petitioner’s main contention is that respondent never gave it a hearing petitioner does not dispute however that it failed to timely request a cdp hearing consequently respondent was not required to provide 5the notice of nftl filing was sent to petitioner’s last_known_address on date and respondent asserts that petitioner did not notify him of a change in its last_known_address until the week of date 6petitioner challenges respondent’s compliance with a number of other pre- cdp hearing statutory requirements but these challenges all concern arguments on the merits and cannot be addressed as we lack jurisdiction over this case specifically petitioner alleges that respondent did not make a valid assessment under sec_6203 respondent did not timely notify petitioner of an assessment under sec_6303 and the notice of nftl filing was untimely sent petitioner with a hearing see 126_tc_183 absent a determination_letter petitioner lacks the jurisdictional hook to enter this court see adolphson v commissioner f 3d pincite petitioner argues that sec_7803 confers jurisdiction on this court petitioner alleges that sec_7803 which provides a statutory taxpayer_bill_of_rights tbor gives it a right to be heard and to appeal decisions of respondent to an independent forum see protecting americans from tax hikes act of pub_l_no sec_401 sec_129 stat pincite however sec_7803 itself does not confer any new rights on taxpayers it merely lists taxpayer rights as afforded by other provisions of the code further sec_7803 imposes an obligation on the commissioner to ensure that employees of the internal 7petitioner suggests that the date letter denying a cdp hearing because of petitioner’s untimely request was a determination that can confer jurisdiction on this court while we have said that the absence of a document bearing a particular title or format does not mean that no determination has been made 142_tc_225 we have never held such a letter to be a determination that can establish our jurisdiction regardless respondent mailed the letter on date but petitioner did not file its petition with this court until date assuming without deciding that the date letter could constitute a determination under sec_6330 the petition was filed well outside the 30-day window for filing under sec_6330 revenue service are familiar with and act in accord with such rights it does not independently establish a basis for jurisdiction in this court petitioner acknowledges that sec_7803 provides no independent relief or additional rights to taxpayers but applies only to rights already guaranteed see facebook inc v irs case no 17-cv-06490-lb n d cal date wl petitioner suggests that the list of taxpayer rights in sec_7803 includes a taxpayer’s right to a cdp hearing but petitioner does not explain how that section would confer jurisdiction on this court when the taxpayer failed to timely request such a hearing the text of sec_7803 clearly confers no power on this court to extend the deadline for requesting a cdp hearing beyond the days congress prescribed in sec_6320 without a 8in moya v commissioner t c __ __ slip op pincite date we held that the irs tbor did not confer any new rights on taxpayers the statutory tbor in sec_7803 which exactly tracks the irs tbor became effective after the notice at issue see irs news_release ir-2014-73 wl date we held that even if the commissioner had violated taxpayer rights under the irs tbor as the taxpayer argued we would neither invalidate the notice relieve the taxpayer of any portion of the burden_of_proof nor take any other action to remediate those violations or failure as we would not ignore the principle articulated in 62_tc_324 and look behind the notice in order to remediate any violation moya v commissioner t c at __ slip op pincite- in facebook inc v irs case no 17-cv-06490-lb n d cal date wl at the district_court held that sec_7803 did not grant taxpayers new substantive rights sec_7803 restates a continued notice_of_determination following timely requested cdp hearing we lack jurisdiction sec_6330 petitioner cites sec_6320 as giving it a right to a hearing but conspicuously omits any reference to sec_6320 mandating a 30-day timeframe in which to request such a hearing petitioner’s failure to cite this provision evidences either an unfamiliarity with the statute or a deliberate attempt to mislead the court we have already held that petitioner’s failure to timely request a cdp hearing leaves us without jurisdiction to consider this matter attempting to confuse our jurisdiction in this case with citations of sec_7803 does not aid petitioner’s point petitioner appears eager to raise arguments it could have raised at a cdp hearing however its failure to timely request a hearing has left it without a right to raise those points before respondent or this court it would appear however that petitioner is not without remedy and remains free to challenge respondent’s determinations through a refund action continued taxpayer’s already existing right to appeal a decision of the internal_revenue_service in an independent forum however it does not necessitate a cdp hearing as the independent forum in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
